Citation Nr: 0620156	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received with 
which to reopen a service connection claim for a low back 
disability, to include as secondary to a right ankle 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2002, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in August 2003.  

In its November 2001 decision that is the subject of this 
appeal, the RO reopened the veteran's claim for service 
connection claim for a low back disability, to include as 
secondary to a right ankle fracture, and denied it on the 
merits.  Regardless of the RO's decision, the Board must 
first address the question of whether new and material 
evidence has been received to reopen the claim because this 
preliminary question is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) (the Board does not have jurisdiction to 
review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted).

The claim for service connection for a disability manifested 
by low back pain, to include as secondary to a right ankle 
fracture, is addressed in the remand appended to this 
decision.  This matter must be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO decision in June 1998 denied the 
veteran's original claim for service connection for a lower 
back disability, to include as secondary to a distal fibula 
or right ankle fracture.

2.  The evidence received since the time of the prior final 
June 1998 RO decision includes medical evidence and lay 
statements, some of which was not previously submitted to the 
RO and it relates to an unestablished fact necessary to 
substantiate the claim; this additional evidence is neither 
cumulative nor redundant, and by itself or in conjunction 
with the evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the 
claim.   


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied a claim for 
service connection for a disability manifested by low back 
pain, to include as secondary to a right ankle fracture, is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the June 1998 rating decision 
denying service connection for a low back disability is new 
and material; accordingly, the claim for service connection 
for a low back disability, to include as secondary to a right 
ankle fracture is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for a low back disability, to include 
as secondary to service-connected residuals of a right ankle 
fracture.  Therefore, no further development is needed with 
respect to this aspect of his claim.  As noted above, the 
claim is further addressed in the remand below.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed before August 29, 
2001 (it was filed in December 2000); consequently, the 
former version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2001) provides as follows:   

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   
	
Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible. The only exception would 
be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In this case, the record shows that the RO denied the 
veteran's original claim of service connection for a low back 
disability, to include on a secondary basis, in June 1998.  
Evidence on file at that time included statements of the 
veteran, VA Medical Center records, and the veteran's service 
medical records.  The service medical records, to include a 
report of a February 1975 separation examination, revealed no 
findings attributed to a low back disability.  The veteran 
did not initiate an appeal from the June 1998 rating 
decision, and it became final. 

The evidence received by the Board since the June 1998 RO 
decision denying service connection for a low back disability 
includes a July 2002 outpatient treatment record, wherein a 
clinician indicated that the veteran's ankle fracture could 
aggravate his back disability.  Additional evidence includes 
lay statements regarding the onset of the veteran's back 
disability, examination reports and additional out-patient 
clinic records.  The RO previously denied the veteran's claim 
on the basis that there was no evidence that supported his 
contention that his fractured right ankle caused or 
aggravated his back disability.  The new evidence, 
specifically the July 2002 outpatient report and additional 
medical and radiographic evidence dated in recent years 
showing a more significant low back disability, to include 
advanced degenerative disease, is neither cumulative nor 
redundant, and by itself or in conjunction with the evidence 
previously assembled, is significant enough that it must be 
considered in order to fairly decide the claim.  Accordingly, 
the claim for service connection for a low back disability, 
to include as secondary to a service connected right ankle 
fracture is reopened.  The matter is further addressed in the 
remand below.  






ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
low back disability, to include as secondary to a right ankle 
fracture is reopened.  The appeal is granted to this extent 
only.


                                                           
REMAND

As explained in more detail below, the claim for service 
connection for a low back disability requires additional 
development before the Board may proceed with its appellate 
review.  The relevant evidence is summarized below.

The veteran testified at a Decision Review Officer (DRO) 
hearing in March 2004 that his back disability had its onset 
during service.  He claimed that he was assaulted by four men 
while on active duty, and was hit and kicked in his face and 
body until he was black and blue.  He stated that there were 
medical records documenting his injuries and, while he 
admitted that there was no record of a back injury, he 
asserted that he did sustain such an as a result of the 
assault and that he has had back pain ever since.  The 
veteran further testified that when he sustained a fracture 
of his right lower leg during service (service connection is 
in effect for the residuals of that fracture), he also 
injured his back.  He stated that he constantly went to the 
infirmary complaining of severe back pain and that, while he 
requested treatment for his back and hip, the clinicians only 
focused on his leg.    

The veteran also testified in March 2004 that the first post 
service treatment for his back occurred in 1983.  He noted 
that his right leg was 3/4 inches longer than his left leg and 
that he spent three days in the hospital.  He was not 
diagnosed with a back disability until 1985, at which time 
clinician noted that he had neurological spurring on the 
outside of his spine.  The veteran claimed that one of his VA 
physicians indicated that his back disability could be 
related to his right leg.  The veteran expressed 
dissatisfaction with the VA examinations performed in recent 
years, indicating that he could not comply with certain 
instructions due to the extreme pain that it caused him 
rather than an unwillingness to cooperate, as noted by the 
clinicians.  He also refuted the observations that he was 
exaggerating the pain by pointing out that he is receiving 
ketorolac shots for back pain.      

The service medical records show no back injury or 
disability.  Post service medical evidence reveals that the 
veteran first sought treatment for back pain in October 1983.  
He was admitted to the hospital and on physical examination, 
it was noted that the veteran's right calf was 3/4 inches 
larger than his left calf.  He became asymptomatic while he 
was in the hospital and was discharged.  

The veteran sought treatment from the VA in November 1983 for 
a sore right ankle.  He underwent a physical examination.  
The report fails to note any back complaints.

A January 1984 RO rating decision granted service connected 
for the veteran's residuals of a fracture of the right leg.  
In August 1984 the veteran's leg pain was noted to radiate 
towards his hip and back.  In September 1984, the veteran 
underwent an exploration and limited fasciotomy of the right 
leg.  In April 1997, the veteran's noncompensable rating for 
residuals of his right leg fracture was increased to 10 
percent.  

The veteran underwent an MRI of the lumbar spine in September 
1998.  There was evidence of stenosis from level L3 through 
S1, associated with spondylosis and disco-osteophytes and 
some impingement of the neural foraman at L4-5 and L5-S1.  

The veteran first mentioned the in service assault in 
February 1999 Statement in Support of the Claim (VA 21-4138).  

The veteran underwent a VA examination in June 1999.  He 
complained of low back pain that he attributed to his 
service-connected residuals of a right lower extremity 
injury.  He also reported experiencing chronic low back pain 
since his August 1974 injury.  The veteran indicated that 
that it had gradually worsened to the point where it rendered 
him virtually unable to walk.  He stated that anti-
inflammatories provide minimal relief from the pain and that 
he has been given shots every six months and that they 
provide some relief.  He also said that he had severe pain if 
he sat more than 30 minutes at a time and that he was unable 
to walk more than a short distance.  

Upon examination, the veteran stated that he was unsteady and 
that he is unable to perform the specified range of motion 
exercises.  He was able to lean forward to approximately 30 
degrees.  He would not attempt to lean backwards or to the 
side.  He rotated 10 degrees bilaterally.  X-rays revealed 
that the veteran's lumbar spine was well aligned.  There were 
severe degenerative changes at L5-S1 with disc space 
narrowing and large osteophyte formation.  Mild degenerative 
changes were seen at L3-L4 and L4-L5 with mild disc space 
narrowing and small osteophyte formation.  Neural foramina 
were likely narrowed at L4-L5 and L5-S1.  The clinician 
diagnosed the veteran with low back pain likely secondary to 
degenerative change seen on x-ray but he added that the 
veteran's pain and limitation is out of proportion to the 
physical findings; and that his disability appeared to be 
moderately limiting. 

An October 1999 correspondence form Dr. R.S.H. stated that 
the veteran has advanced degenerative disc disease and 
osteoarthritis for his age; and that he is permanently and 
totally disabled.  

The veteran underwent another VA examination in October 2001.  
He came to the examination using a walker.  The clinician 
reported that the veteran refused to straighten out his right 
leg, so the leg length could not be measured.  However, the 
clinician noted that when the veteran walked, he did 
straighten the leg.  The veteran stated that he was unable to 
undress himself, so his wife assisted him.  He was unable to 
get the veteran to lie flat as a result of back pain.  He 
tried to lie down but then grimaced and got back up.  The 
clinician observed that "there seemed to be an exaggerated 
attempt to bring sympathy to himself and exaggerate the pain 
at times.  He assumed almost a dependent attitude towards his 
wife and was extremely dependant on her to care for his 
needs."  Straight leg raise was impossible to do because the 
veteran would not lie flat.  The veteran's ankle was not 
swollen and there was no sign of effusion.  There was a small 
amount of puffiness just proximal to the right lateral 
malleolus.  The veteran claimed to have decreased vibratory 
sensation over the right big toe.  He had giveaway weakness 
of the right dorsiflexors of the right foot.  Muscle bulk of 
the thigh and calves was symmetrical and full.  There was no 
tenderness in then calves.  There was no distal edema.  When 
the veteran was distracted, the clinician seemed to be able 
to get full range of motion out of the right ankle.  The 
clinician diagnosed the veteran with healed fibula fracture 
of the right ankle and status post fasciotomy right lower 
leg.  

The veteran claimed that the right distal fracture causes the 
right leg to be longer than the left, requiring him to wear a 
lift shoe.  However, the clinician was unable to measure the 
veteran's right leg.  He stated that "It is hard to know 
whether the right distal fracture is causing left pain and 
left back pain because of the patient's apparent low pain 
threshold and exaggerated responses and the lack of objective 
evidence it is hard to show that the right leg is causing 
left leg pain or lower back pain.  I cannot find evidence 
that this left leg pain and lower back pain are secondary to 
his right distal fracture."  

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In this case, the veteran was afforded a VA examination and, 
while it was incomplete, the clinician indicated that the 
veteran exaggerated his symptoms and failed to cooperate with 
certain aspects of the examination.  However, in reviewing 
the record, the Board finds that there is clearly X-ray and 
MRI evidence of advanced degenerative disc disease and 
arthritis of the lumbosacral spine.  Moreover, there is no 
question that the veteran has service-connected residuals of 
a fracture of the right leg, which may include leg length 
shortening.  Given this evidence and considering the 
veteran's assertions regarding the incomplete nature of the 
most recent VA compensation examination, the Board finds that 
he should be afforded another examination by a different 
examiner.  

In view of the foregoing, the veteran should be afforded a 
new examination that includes an opinion as to whether his 
service-connected residuals of a fracture of the right ankle 
caused or aggravated his back disability. 

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  The Board recognizes that the new requirements 
of VCAA notice were not in effect at the time the RO issued 
its VCAA notice.  As such, the new requirements do not 
constitute the basis of this remand.  However, since these 
issues need to be remanded on other grounds, the Board finds 
that the RO should comply with the most recent Court 
analysis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.

2.  The veteran should be afforded a VA 
orthopedic examination by a clinician 
other than the physicians who examined 
him in June 1999 and October 2001 for the 
purpose of determining the etiology of 
his low back disability.  The claims file 
must be made available to the examiner 
for his or her review in conjunction with 
the examination.  The evaluation must 
include measurements of both lower 
extremities from the iliac crest to the 
lateral malleolus.  Following a review of 
the relevant medical evidence in the 
claims file; the medical history obtained 
from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that the veteran's low back 
disability was caused or aggravated by 
his service-connected residuals of a 
fracture of the right ankle.

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also advised that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition, versus a temporary flare-up of 
symptoms, beyond its natural progression.

The physician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate. 

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for a back 
disability, to include as secondary to 
service-connected residuals of a fracture 
of the right ankle.  If the benefit 
sought remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be retuned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


